EXHIBIT 5
                                                                                    Exhibit 5




Two found guilty of xing election in Pike
County private community
By Staff Reports
Posted May 24, 2016 at 2:56 PM
Updated May 24, 2016 at 10:30 PM
Two Pike County men have been convicted of election fraud, according to Pike
County District Attorney Ray Tonkin.

Dmitry Kupershmidt, 42, and Myron Cowher, 53, were found guilty Monday on
numerous charges related to a scheme to fix an election in the private
community of Wild Acres Lakes in Delaware Township.

The convictions came after a four-day jury trial. The jury, composed of six
women and six men, deliberated for approximately six hours.

Cowher was found guilty of all 217 counts charged against him relating to
forgery, identity theft, criminal attempt, criminal conspiracy, tampering with
records and criminal use of a communication facility.

Kupershmidt was found guilty of 190 counts relating to acting as an accomplice
and co-conspirator.

At the time of the offenses, Cowher was the Secretary on the Board of Directors
and Kupershmidt was the Chairman of the Board at Wild Acres Lake.

The charges were the result of a May 2014 incident.

At that time, an employee for Wild Acres called the Pike County District
Attorney’s Office expressing concern over a possible scheme to fraudulently fill
out ballots in the community’s election that was to be held in June of that year,
according to a press release from the DA’s Office.

The employee was put in contact with the Pennsylvania State Police.
The election was for five positions on the community’s board of directors. As
with many private communities, the board of directors serves as the governing
body for the community. Wild Acres is a registered nonprofit corporation
registered through the Pennsylvania Department of State.

The employee informed state police that Cowher had wanted to meet with him
to pick up a collection of ballots that were to be mailed out to individual lot
owners. Cowher had directed the employee to select the ballots of lot owners
who owned vacant lots that were not suitable for building, according to the DA’s
office.

Cowher admitted to the employee that he selected these people because they
rarely voted in elections.

A meeting took place between the employee and Cowher that was monitored by
the state police.

During the meeting, Cowher filled out nine of the ballots and took the
remaining 62 ballots to fill out at a later time. Upon leaving the meeting, Cowher
was arrested by the state police.

During the trial, evidence was presented showing that an agreement existed
between Cowher and Kupershmidt regarding the scheme and that Kupershmidt
had suggested to the employee that he turn off the cameras in the office building
in an effort to conceal anyone finding out about what they were doing.

First Assistant District Attorney Bruce DeSarro, who prosecuted the case said,
“the jury obviously performed a thorough examination of the evidence and we
are very satisfied with their decision.”

DeSarro also complimented the “excellent investigative work” of Trooper Frank
Orlando of the state police who was the investigator in the case.

Tonkin said that “the people living in private communities deserve to have their
communities governed on a level playing field and we believe that this case sends
a strong message against those considering committing such acts.”

The court scheduled sentencing for Aug. 4 for both men.
After the trial, both men were taken into custody and housed at the Pike County
Correctional Facility after Judge Gregory Chelak raised Cowher’s bail to
$175,000 and Kupershmidt’s bail to $125,000.
